                  Case 1-16-43540-nhl                         Doc 1         Filed 08/05/16             Entered 08/05/16 10:11:45



      Fill in this informati on to identify the case:                                                                     CLERK
                                                                                                           u_s. BANKRUPTCY COUR1
      United States Bankruptcy Court for the:                                                                EASTERN DISTRICT OF
                                                                                                                ') NEW YORK
      E~11                       Districtof      fl/~ fd'//1
                                              (State)                         l                           , ZOlb AUG -5 A Cl= SJ
      Case number (If k n o w n ) : - - - - - - - - - - · Chapter            _I_                                                                  0   Check if this is an
                                                                                                                                                      amended filing

                                                                                                               RECEIVED
 Official Form 201
 Volu ntary Petit ion for Non- Indiv idua ls Filin g for Bank ruptc
                                                                    y                                                                                         12/15
 If more space is needed, attach a separate sheet to this form. On the top
                                                                           of any additiona l pages, write the debtor's name and the case
 number (if known). For more informatio n, a separate documen t, Instructio
                                                                            ns for Bankrupt cy Forms for Non-Individuals, is available.



 1. Debtor's name
                                                                                                                                       7/v c.
 2.    All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names



3.     Debtor's federal Employe r
       Identific ation Number (EIN)
-·-- ---- ---- ---- ---- -..----- ---·
                                               q J_ _j ~ ) !f_f                       J'
4.    Debtor's address                           Principal place of business                                   Mailing address, if different from principal place
                                                                                                               of business


                                                Number          Street                                         Number       Street

                                                   (Jd\;       ~         d.-l.f2
                                                                                                               P.O. Box



                                                                                                              City                        State        ZIP Code

                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business


                                                                                                              Number       Street




                                                                                                              City                        State        ZIP Code



s. Debtor's website (URL)


s. Type of debtor                              jj{Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               CJ Partnership (excluding LLP)
                                               CJ Other. S p e c i f y : - - - - - - - - - - - - - - - - - - - - - - - - - -
                                               - - - - ·----- ------ ------ --·--- -----
Official Fonn 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
                 Case 1-16-43540-nhl              Doc 1          Filed 08/05/16               Entered 08/05/16 10:11:45




 Debtor                                                                                        Case number(ffknownJ._ _ _ _ _ _ _ _ _ _ _ _ __
                  Name



                                         A Check one:
 1.    Describe debtor's business
                                         [J Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         [J Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                         [J Railroad (as defined in 11 U.S.C. § 101(44)).
                                         [J Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         [J Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                         [J Clearing Bank (as defined in 11 u.s.c. § 781 (3))
                                        ~ None of the above


                                         B. Check all that apply:

                                         [J Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         [J Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § aoa-3)
                                         [J Investment advisor (as defined in 15 u.s.c. § 80b-2(a}(11))


                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                                                                                                                          See
                                           http://www.uscourts.gov/four-diqit-national-association-naics-codes .


----- ----- ----- ----- ----- ----- ----- ----- ----- ----- ----- -
s. Under which chapter of the           Check one:
   Bankruptcy Code is the
   debtor filing?                       [J Chapter?
                                        [J Chapter 9
                                        ~Chapter 11. Check all that apply:
                                                         [J Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,490,925 (amount subject to adjustment on
                                                             4/01/16 and every 3 years after that).
                                                        ~The debtor is a small business debtor as defined in 11     U.S.C. § 101(510). lfthe
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).

                                                         [J A plan is being filed with this petition.
                                                         [J Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         [J The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the
                                                            Securities and Exchange Commission according to§ 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                        [J The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                        [J Chapter 12

9.    Were prior bankruptcy cases       ¥No
      filed by or against the debtor
      within the last 8 years?          [J Yes.   District - - - - - - - - - When                             Case n u m b e r - - - - - - - - - -
                                                                                             MM/ DD/YYYY
      If more than 2 cases, attach a
      separate list.                              District - - - - - - - - - When                             Case n u m b e r - - - - - - - - - -
                                                                                             MM/ DD/YYYY

10.   Are any bankruptcy cases
      pending or being filed by a
                                        1No
      business partner or an            [J Yes.   Debtor - - - - - - - - - - - - - - - - - Relationship
      affiliate of the debtor?
                                                  District - - - - - - - - - - - - - - - - - When
      List all cases. If more than 1,                                                                                     MM I    DD   /YYYY
      attach a separate list.                     Case number, if known - - - - - - - - - - - -


 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page2
               Case 1-16-43540-nhl                  Doc 1           Filed 08/05/16            Entered 08/05/16 10:11:45




 Debtor
                          S~{Zf-/FT                0UF A-L1j Ate '
                Name                                                                            Case number(ifknown>~-------------
·----------~-·---~------
                                       ------------------------
                                                                                  -------------·--·--··---
                                                                                                                          -----···----···-·-------



 11.   Why is the case filed in this     Check all that apply:

                                         ~Debtor has had its domici;e, principal place of business, or principal assets in this district for 180 days
       district?
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any
                                                                                                                                                other
                                              district.

                        Cl A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.
       ------ ------ ------  ------ -----                   -----·-- ------- ------- ------- -----·-· ----

12.    Does the debtor own or have
       possession of any real
                                         JI
                                         Cl
                                              No
                                              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
       property or personal property                                                                                                          needed.
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                   Cl   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                                                           _

                                                   Cl   It needs to be physically secured or protected from the weather.

                                                   Cl   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention {for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).
                                                   Q    Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                   Where is the property?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                           __
                                                                                Number        Street



                                                                                City                                           State      ZIP Code


                                                   Is the property insured?
                                                   (J No
                                                   Q    Yes. Insurance a g e n c y - - - - - - - - - - - - - - - - - - - - - - - - - -

                                                            Contact name

                                                            Phone



            Statistical and administra tive information



1a. Debtor's estimation of              Check one:
      available funds
                                        Cl   Funds will be available for distribution to unsecured creditors.
                                        ya' After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        yJf 1-49                           (J 1,000-5,000                            (J 25,001-50,000
14. Estimated number of
                                        (J 50-99                           (J 5,001-10,000                           Q 50.001-100.000
   creditors
                                        Cl 100-199                         (J 10,001-25,000                          Cl More than 100,000
                                        (J 200-999


1s. Estimated assets
                                        (J   $0-$50,000                    Cl   $1,000,001-$10 million               Cl   $500,000,001-$1 billion
                                        (J   $50,001-$100,000              Cl   $10,000,001-$50 million              Cl   $1,000,000,001-$10 billion
                                        (J   $100,001-$500,000             Cl   $50,000,001-$100 million             Cl   $10,000,000,001-$50 billion
                                        ~    $500,001-$1 million           Cl   $100,000,001-$500 million            Cl   More than $50 billion




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page3
              Case 1-16-43540-nhl                     Doc 1            Filed 08/05/16            Entered 08/05/16 10:11:45




Debtor
               97          s-rree-r                                                               Case number(ilknownJ_ _ _ _ _ _ _ _ _ _ _ _ __
               Name
------------------------
                                          ---------~-------                   ··------- ----····- ----·
                                          0    $0-$50,000                      0 $1,000,001-$10 million                     0   $500,000,001-$1 billion
1s.   Estimated liabilities
                                          0    $50,001-$100 ,000               0 $10,000,001-$50 million                    0   $1,000,000,0 01-$10 billion
                                          0    $100,001-$50 0,000              0 $50,000,001-$100 million                   0   $10,000,000, 001-$50 billion
                                          if   $500,001-$1 million             0 $100,000,001-$500 million                  0   More than $50 billion


                       ------ ------ ------ ------ ------ ------ ------ ------ -----
            Request for Relief, Declaration , and Signatures


WARNING -       Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy
                                                                                                              case can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


11.   Declaration and signature of             The debtor requests relief in accordance with the chapter of title 11, United States Code, specified
      authorized representa tive of                                                                                                                 in this
      debtor                                   petition.


                                               I have been authorized to file this petition on behalf of the debtor.

                                               I have examined the information in this petition and have a reasonable belief that the information
                                                                                                                                                  is true and
                                               correct.


                                          I declare under penafof p17· ry that the foregoing is true and correct.

                                              Executed on     ~    '{    {J   />
                                                              MM I DD I yyyy                                                               A
                                          x           ~-                                                 _(V\_(_i_f_(_,_f.._\S,_r_"'_ft'_\)V_
                                              Signature of authorized representative of debtor           Printed name

                                              Title   _S_e..._<-_ ____ ____

                                                                              ···------- ---..-   ----                                         ----·-· ·---
18. Signature of attorney
                                                                                                         Date
                                               Signature of attorney for debtor                                        MM       /DD /YYYY




                                              Printed name


                                              Firm name


                                              Number          Street


                                              City                                                           State              ZIP Code


                                              Contact phone                                                  Email address




                                              Bar number                                                    State




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page4
                     Case 1-16-43540-nhl                   Doc 1      Filed 08/05/16        Entered 08/05/16 10:11:45




                                              1
                                              -::
   United States Bankruptcy Court for the: __C.:.
                                              ____
                                                  CtS _,_ -"
                                                  W_ _ _ _ _ District of
                                                                                 (State)
   Case number (If known):
                                                                                                                                    0   Check if this is an
                                                                                                                                        amended filing


 Official Form 206A/B
 Sched ule A/B: Assets -                                          Real and Person al Prope rty                                                    1211s
 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable,
                                                                                                                        or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include
                                                                                                                  assets and properties which have
 no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory
                                                                                                                          contracts or unexpired
 leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the
                                                                                                                 top of any pages added, write
 the debtor's name and case number (if known). Also identify the form and line number to which the additional
                                                                                                                 information applies. If an
 additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.




            Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

  Jft' No. Go to Part 2.
 't:J   Yes. Fill in the information below.




2. Cash on hand

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

   Name of institution (bank or brokerage firm)                    Type of account             Last 4 digits of account number
   3.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - -
                                                                                                                                 $_ _ _ _ _ _ __
   3.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - -
                                                                                                                                 $_ _ _ _ _ _ _ __

4. Other cash equivalents (Identify all)
   4.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                   __            $_ _ _ _ _ _ _ __
   4.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                   __            $_ _ _ _ _ _ __

5. Total of Part 1
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to Hne 80.



           Deposits and prepayment s

6. Does the debtor have any deposits or prepayments?

 .!('No. Go to Part 3.
   D    Yes. Fill in the information below.



7. Deposits, including security deposits and utility deposits

   Description, including name of holder of deposit
   7.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                  _ __           $_ _ _ _ _ _ _ __
   7.2._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                 $______ ___
                                                                                 _                                   _ __



  Official Form 206NB                                          Schedule A/B: Assets- Real and Personal Property                              page 1
                              Case 1-16-43540-nhl                 Doc 1      Filed 08/05/16               Entered 08/05/16 10:11:45
          Debtor                                                                                              Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __




r;
•
            Prepa~ments:,i;:iuding prep;;~"~;~ on e~;cutory,.;ont;;~;s, le~~es, im:;;.:;;e:~~~;~:"~nd                           r;;;-wwwm"--". , __ ~,WWW--'"'--'"'"'~~                                         m   -~-!
                                                                                                                                                                                                                       j
            Description, including name of holder of prepayment
                                                                                                                                                                                                                       !
II   .      8.1.                                                                                                                                                           $                                           l
            8.2.                                                                                                                                                           $                                           I
1,       9. Total of Part 2.
            Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                     I_
                                                                                                                                                                          $                                            I
                                                                                                                                                                                                                       _
l                                                                                                                                                                                                                      l
, , , , Accounts receivable
                                                                                                                                                                                                                       .


I        10. Does the debtor have any accounts receivable?
            jd'No. Go to Part 4.
             ·o Yes. Fill in the information below.

         11. Accounts receivable

             11a. 90 days old or less:                                                                            =........ ~                                          $_ _ _ _ _ _ __
                                           face amount                       doubtful or uncollectible accounts

             11b. Over 90 days old:                                                                               = ........ ~                                         $_ _ _ _ _ _ _ __
                                           face amount                       doubtful or uncollectible accounts


         12. Total of Part 3
             Current value on lines 11 a + 11 b =line 12. Copy the total to line 82.


                    Investments

     .13. Does the debtor own any investments?
            ~o. Go to Part 5.
            D Yes. Fill in the information below.
                                                                                                                   li"''.;?:"'.~"'::o-,_ --;·····:;~.··;~:<>:·;::


                                                                                                                   [1)!aluatitj~m                                   ~!;:c;J;:;;~·~t "y
                                                                                                                   i•:used tor:cu                                   l?Piilteresf
                                                                                                                   %~h,;,                                           ~:'.. ~ , -~ ,.):08-<~~~,:,.~._,
     14. Mutual funds or publicly traded stocks not included in Part 1
            Name of fund or stock:
            14.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                       $_ _ _ _ _ _ _ __
            14.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                       $_ _ _ _ _ _ _ __


' 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
             including any interest in an LLC, partnership, or joint venture

            Name of entity:                                                                   % of ownership:
            15.1._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               _ _ _%                                                                   $_ _ _ _ _ _ _ __
            15.2._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               _ _ _%                                                                   $_ _ _ _ _ _ _ __

     16. Government bonds, corporate bonds, ;:ind other negotiable and non-negotiable
             instruments not included in Part 1
            Describe:
            16.1._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                        $_______ __
            16.2 . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                        $_______ __



     17. Total of Part 4
            Add lines 14 through 16. Copy the total to line 83.



         Official Form 206A/B                                       Schedule A/B: Assets- Real and Personal Property                                                                                   page 2
                     Case 1-16-43540-nhl                  Doc 1        Filed 08/05/16        Entered 08/05/16 10:11:45
   Debtor                                                                                      Case number (ii known),_ _ _ _ _ _ _ _ _ _ _ _ __
                   Name




               Inventory, excluding agriculture assets

   18. Does the debtor own any inventory (excluding agriculture assets)?

        ~No. Go to Part 6.
        D   Yes. Fill in the information below.




  19. Raw materials

                                                         MM /DD/YYYY          $                                             $
  20. Work in progress
                                                                                                                                                     ~
                                                        MM /DD/YYYY           $                                             $                        '
                                                                                                                                                   . ~


  21. Finished goods, including goods held for resale

                                                        MM /DD/YYYY           $                                             $
  22. Other inventory or supplies

                                                        MM /DD/YYYY           $                                             $

  23. Total of Part 5
        Add lines 19 through 22. Copy the total to line 84.                                                               I 1
  24. Is any of the property listed in Part 5 perishable?
        D    No
        D    Yes
  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

        D    No
        D    Yes. Book value
                               -------               Valuation method_ _ _ _ _ _ _ _ _ Current value_ _ _ _ __
  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
      D No
        D   Yes

              Farming and fishing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      ~No. Go to Part 7.
        D Yes. Fill in the information below.



  28. Crops-either planted or harvested
                                                                              $_ _ _ _ __                                   $_ _ _ _ _ _ __
  29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                              $_ _ _ _ __                                   $_______ __
  30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                              $_ _ _ _ __                                   $_ _ _ _ _ _ _~
I 31.   Farm and fishing supplies, chemicals, and feed
                                                                              $._ _ _ _ __                                 $_______ __
 32. Other farming and fishing-related property not already listed in Part 6
                                                                              $_ _ _ _ __                                  $_ _ _ _ _ _ __

  Official Form 206A/B                                        Schedule A/B: Assets -   Real and Personal Property                       page 3
                         Case 1-16-43540-nhl               Doc 1       Filed 08/05/16      Entered 08/05/16 10:11:45
   Debtor                                                                                       Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ __
                     Name




  33. Total of Part 6.
         Add lines 28 through 32. Copy the total to line 85.

  34. Is the debtor a member of an agricultural cooperative?
         0   No
         0   Yes. Is any of the debtor's property stored at the cooperative?

             0     No
             0     Yes
  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

         0   No
         D Yes. Book value$- - - - - Valuation method                                Current value$- - - - - -
                                    -                              -------~


  36. Is a depreciation schedule available for any of the property listed in Part 6?
         0   No
         DYes
! 37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?

         0   No
         0   Yes



                  Office furniture, fixtures, and equipment; and collectibles

 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        ~No. Go to Part 8.
         0   Yes. Fill in the information below.




 39. Office furniture
                                                                               $._ _ _ _ __                                 $_________
 40. Office fixtures

                                                                               $._ _ _ _ __                                 $._ _ _ _ _ _ __

 41. Office equipment, including all computer equipment and
     communication systems equipment and software
                                                                               $._ _ _ _ __                                 $_________
 42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
     artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
     or baseball card collections; other collections, memorabilia, or collectibles
    42.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                            $._ _ _ _ __                               $
        42.2._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                      $._ _ _ _ __                                 $
        42.3_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                               $'-------                                    $
 43. Total of Part 7.
        Add lines 39 through 42. Copy the total to line 86.
 44. Is a depreciation schedule available for any of the property listed in Part 7?
                                                                                                                           I$
                                                                                                                                                   I
        0
        D Yes
             No                                                                                                                                    I
                                                                                                                                                   I
145.    Has any of the property listed in Part 7 been appraised by a professional within the last year?

        0    No
                                                                                                                                                   I
                                                                                                                                                   !
        D Yes                                                                                                                                      '

  Official Form 206A/B                                         Schedule A/B: Assets- Real and Personal Property                         page4
                   Case 1-16-43540-nhl                Doc 1       Filed 08/05/16       Entered 08/05/16 10:11:45
·Debtor                                                                                     Case number (if known)._ _ _ _ _ _ _ _ _ _ _ _ __




iff:d      Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

    ~o. Go to Part 9.
     D    Yes. Fill in the information below.

                                                                                                                          •   • ••• •• ·-   ~   <~~·,,,~·,vv••v•;   • ;•••:v,,,   x~·,~··,·v~   •••


                                                                                                                          '.<.:~µr~~ht\~~1:aie~6f_                                                              ]
                                                                                                                      , ,, ::-~:'~-~~~or'sintere~~:                                                         ,,,
                                                                                                                                                                                                                 1
                                                                                                                                                :;~                                 ••••••••••••••    y   ~:jf~~~,~

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

    47.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                        $._ _ _ _ __                                     $._ _ _ _ _ _ __
   47.2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $_ _ _ _ __                                      $_______ __
    47.3_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                         $_ _ _ _ __                                      $._ _ _ _ _ _ __
    47.4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                         $_ _ _ _ __                                      $_______ __

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    .trailers, motors, floating homes, personal watercraft, and fishing vessels

   48.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $_ _ _ _ __                                       $_ _ _ _ _ _ __
   48.2._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $_ _ _ _ __                                       $_ _ _ _ _ _ __

49. Aircraft and accessories

   49.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $_ _ _ _ __                                       $_ _ _ _ _ _ _ __
   49.2._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                        $_ _ _ _ __                                       $_ _ _ _ _ _ __

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

                                                                            $_ _ _ _ __                                       $_ _ _ _ _ _ __


51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
    D No
    D     Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
    D No
    D     Yes




Official Form 206NB                                       Schedule A/B: Assets- Real and Personal Property                                                           page 5
                         Case 1-16-43540-nhl                    Doc 1    Filed 08/05/16          Entered 08/05/16 10:11:45
      Debtor                                                                                        Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
                       Name




                  Real property

    .54. Does the debtor own or lease any real property?
         0     No. Go to Part 10.
         ~Yes. Fill in the information below.
    55. · Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


I
! .
                                                                                    $_ _ _ _ __                                                                $_ _ _ _ _ _ _                                      ~




                                                                                   $_ _ _ _ __                                                                 $_ _ _ _ _ _ _                                      ~




         55.4_ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        $_ _ _ _ __                                                                 $_ _ _ _ _ _ _                                      ~




I        55.5._ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         55.6._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                   $_ _ _ _ __

                                                                                   $,_ _ _ _ __
                                                                                                                                                               $._ _ _ _ _ _ _

                                                                                                                                                               $._ _ _ _ _ _ _~
                                                                                                                                                                                                                   ~




    56. Total of Part 9.
                                                                                                                                                               $_ _ _ _ _ _ _~
         Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

         Is a depreciation schedule available for any of the property listed in Part 9?
         ~No
         Cl     Yes
  58. ~:n: of the property listed in Part 9 been appraised by a professional within the last year?


        Q       Yes

                 Intangibles and intellectual property

 59.    ~es      the debtor have any interests in intangibles or intellectual property?
         ~No. Go to Part 11.
         0     Yes. Fill in the information below.
                                                                                                                       ·,::~_:.:::·52p~.~:· ~:   ·. -·:·:~           .,._. ,,n."'"·,.,   ':·"~B>':i~n"~   .. , .. .,,.,"'.'., .. ,,
                                                                                                                   on m~tlil>d
                                                                                                           u~~d 'forcurf~iifv<tl .
                                                                                                                                             ;,:
                                                                                                                                                             '. ~i~f~~J~~l'e~~,)~;~,:'\'.~:.1
                                                                                                                                                                   ,, ·: ~'. '',:~Z~ffff{:f;i~·. ·:h~6·,~--~~~
                                                                                                                                                                                                                                 1



 60. Patents, copyrights, trademarks, and trade secrets


 61. Internet domain names and websites
                                                                                    $_ _ _ _ _ __                                                              $                                                                I
                                                                                    $_ _ _ _ __                                                                 $'----_ _ _ _ _                                                 I
 62. Licenses, franchises, and royalties
                                                                                    $_ _ _ _ _ __                                                               $,_ _ _ _ _ _ __
                                                                                                                                                                                                                                 I
 63. Customer lists, mailing lists, or other compilations
                                                                                    $_ _ _ _ _ __                                                              $,_ _ _ _ _ _ __

 64. Other intani:iibles, or intellectual property
                                                                                    $_ _ _ _ __                                                                $_ _ _ _ _ _ _~
 65. Goodwill
                                                                                    $_ _ _ _ __                                                                $_ _ _ _ _ _ __



L::"'
 66. Total of Part 10.

                      60 lhro,gh 65. :PY the :tal k> ll"e 89.
                                                                                                                                                               $._ _ _ _ _ _ __




    Official Form 206A/B                                          Schedule A/8: Assets -   Real and Personal Property                                                                      page 6
                     Case 1-16-43540-nhl                Doc 1       Filed 08/05/16              Entered 08/05/16 10:11:45
  Debtor                                                                                           Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __




 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
      D    No
      D    Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 1 O?
      D    No
      D    Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     D No
      D    Yes

              All other assets

. 70. Does the debtor own any other assets that have not yet been reported on this form?
      Include all interests in executory contracts and unexpired leases not previously reported on this form.
     ~     No. Go to Part 12.
      0    Yes. Fill in the information below.



 71. Notes receivable
      Description (include name of obliger)

                                                                      Total face amount
                                                                                                                                 =-+
                                                                                              doubtful or uncollectible amount

,72: Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)


                                                                                                            Tax year _ _ __            $_ _ _ _ _ _ __
                                                                                                            Tax year _ _ __            $_ _ _ _ _ __
                                                                                                            Tax year _ _ __            $_ _ _ _ _ _ __
 73. Interests in insurance policies or annuities
                                                                                                                                       $_ _ _ _ _ _ _ __

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
                                                                                                                                       $_ _ _ _ _ _ _ __
     Nature of claim
     Amount requested                  $_ _ _ _ __

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
                                                                                                                                       $_ _ _ _ _ _ _ __
     Nature of claim
     Amount requested                  $_ _ _ _ __

76. Trusts,   ~quitable    or future interests in property
                                                                                                                                        $_ _ _ _ _ _ __
77. Other property of any kind not already listed Examples: Season tickets,
    country club membership

                                                                                                                                       $_ _ _ _ _ _ __
                                                                                                                                       $_ _ _ _ _ _ __
78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    0 No
     0     Yes

 Official Form 206A/B                                        Schedule A/B: Assets -       Real and Personal Property                           page 7
                          Case 1-16-43540-nhl                           Doc 1            Filed 08/05/16                    Entered 08/05/16 10:11:45
    Debtor
                         '17 5~(F-( ~f(r:L/lc.                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                      Name




liillliili__s_u_m_m__a_ry-----------------------------------------------------------------------------------------t
\ '" Part 12 copy oll of.,, total• fn>m "'' oartl" p8"' of tho fo•m.




    80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


    81. Deposits and prepayments. Copy line 9, Part 2.                                                      $
                                                                                                                    0
    82. Accounts receivable. Copy line 12, Part 3.                                                          $
                                                                                                                      ()
    83. Investments. Copy line 17, Part 4.                                                                  $
                                                                                                                      ()
    84. Inventory. Copy line 23, Part 5.                                                                    $
                                                                                                                      0
    85. Farming and fishing-related assets. Copy line 33, Part 6.                                           $      n
    86. Office furniture, fixtures, and equipment; and collectibles.
                                                                                                            $
                                                                                                                    ([)
         Copy line 43, Part 7.
                                                                                                                    (D
    87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                           $

    88. Real property. Copy line 56, Part 9....................................................................................... ~        I $   cw-J0 e-o I
    89. Intangibles and intellectual property. Copy line 66, Part 10.                                       $_ _(9
                                                                                                                _ __

    90. All other assets. Copy line 78, Part 11.                                                       +    $_ _     <9
                                                                                                                     ___

    91. Total. Add lines 80 through 90 for each column •............................ 91 a.




I   92. Total of all pn>perty on Schod"le AIB. Uoo• 91 a + 91 b = 92...............................................................................................   I 6?Jis/e>'l>
                                                                                                                                                                       $              I
L                   -~---"""··----·~---•~•--~-----·•w----•••--~,,,                                                            ____,,,,,______,,__·•·----·---~---1




    Official Form 206A/B                                                      Schedule A/B: Assets- Real and Personal Property                                              page 8
                         Case 1-16-43540-nhl                            Doc 1              Filed 08/05/16                  Entered 08/05/16 10:11:45



     Debtor name    ---------~~--~~----~---C_,__
                                           ,,A/\(
     United States Bankruptcy Court for the: ->o=-:--'--"----''---'----District of
                                                                                                      (State)

     Case number (If known):
                                                                                                                                                                          D    Check if this is an
                                                                                                                                                                               amended filing
    Official Form 2060
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                  12/15
    Be as complete and accurate as possible.

    1. Do any creditors have claims secured by debtor's property?
       0 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       0 Yes. Fill in all of the information below.
                   List Creditors Who Have Secured Claims

i 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                                       :caiiliiifi':A:        ,,J ·c6iJWin:a .•. .·. ·' ....
\    secured claim, list the creditor separately for each claim.                                                                             !Aritount of claim :.•.•. ·. " ;vai~e i>f collat~~a(
                                                                                                                                             60 no{ct~au~i tti~·va1~e ·; that ~i!Pi>!>rts ~his /i
lmJ Creditor's name(
i
                                        ~                            f ~lribe          debtor's    ~roperty     that is subject to a lien
                                                                                                                                             9f\:9Raterar:•·.· ..::,.:;;;;;; LC:iairri:''. · .· ,,,;   ;:·'. .:

           C~.t'\\ rtl\ (IA.-~( ~c-7e                       CcJ(l..      ef ?--         fiAM; fy          f-fuv5(__
'      Creditor's mailing address                                              1>cJ: 13            qr 5f
        c (o O)e.r/1fh-"f' tJ!eJ\DL-~                                                  e.eAs /l..r'f                 l r) G'l
           foo    C:1ArJ..v. _i1f f/4                        l,!-\      Describe the lien
           Co. r ~            -r,1 JV\/ ( I 'Jo
                               c_ •
       Creditor's email addr~s\;,fif knowh
                                                                            t :5 'f /'/" r                 Z)r
                                                                       $~ creditor an insiderorelated party?
                                            J'

                                                                           0
                                                                                  0
                                                                                Yes

       Date debt was incurred                                              ~nyone       else liable on this claim?
       Last 4 digits of account                                        ~No
       number
                                                                       ·0       Yes. Fill out Schedule H: Codebtors (Official Form 206H).

       Do multiple creditors have an interest in the                       As of the petition filing date, the claim is:
       same property?                                                      Check all that apply.

     -~s.        Specify each creditor, including this creditor,
                                                                           D    Contingent
                                                                           ~liquidated
                 and its relative priority.
                  A; (1.-Lrf k,.. Ao ~wlJ.,
                                                                       r        u1sputed

                       l)!e;'-1V'O (/IL       :i;
'1a C~ditor's       !1ame                .A                 A?         Describe debtor's property that is subject to a lien
I        ~IV-4rc.c..r r:X>t'Jv..)e v'-Tll'--orf\      1
                                                       11
                                                                                 1!1<-                                                       $ {   "J a/ooo
                                                                                        ["'"';bl ~)cJv}:f
1
                                                                                .).,

                                                                                11      ~11 '91 J--+ ~.,ee.N                           &<!
                                                                       Descrit th~ J\n                /\\.r-()
       Creditor's email address, if known                                  I     e creditor an insider or related party?
                                                                                No
                                                                                Yes

       Date debt was incurred                                              ~one         else liable on this claim?
                                                                       ~No
       Last 4 digits of account
       number
                                                                           0    Yes. Fill out Schedule H: Codebtors (Official Form 206H).

       Do multiple creditors have an interest in the                       As of the petition filing date, the claim is:
       same property?                                                      Check all that apply.
       0  No                                                               0    Contingent
       p-Yes. Have you already specified the relative                      ~· Unliquidated
              priority?                                                r        Disputed
          0 No. Specify each creditor, including this
                   creditor, and its relative priority.


            0    Yes. The relative priority of creditors is
                     s ecified on lines

    3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
       Pa e, if an •                                                                              ·


      Official Form 2060                               Schedule D: Creditors Who Have Claims Secured by Property                                                                  pa!'.fe 1 of
           Case 1-16-43540-nhl                Doc 1        Filed 08/05/16          Entered 08/05/16 10:11:45


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF NEW YORK
                                                www.nyeb.uscourts.gov

                                          STATEMENT PURSUANT TO LOCAL
                                            BANKRUPTCY RULE l073-2(b)



DEBTOR(S): 97 STREET REALTY INC.                                                              CASE NO.:
                                                                                                              ---------
         Pursuant to Local Bankruptcy Rule 1073-2(b ), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

(NOTE: Cases shall be deemed "Related Cases" for purposes ofE.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;
(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]


,tf NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
D THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE N O . : - - - - - - - JUDGE: _ _ _ _ _ _ _ _ _ _ DISTRICT/DIVISION:--------

CASE STILL PENDING: (YES/NO): _ _ _ [If closed} Date of c l o s i n g : - - - - - - - - -

CURRENTSTATUSOFRELATEDCASE: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                            (Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE a b o v e ) : - - - - - - - - - - - - - - - - - -

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ('REAL PROPERTY') WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED C A S E S : - - - - - - - - - - - - - - - - - - - - - - - - - - -



2. CASE N O . : - - - - - - - J U D G E : - - - - - - - - - - DISTRICT/DIVISION:--------

CASE STILL PENDING: (YES/NO): _ _ _ [If closed} Date of c l o s i n g : - - - - - - - - -

CURRENTSTATUSOFRELATEDCASE: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                            (Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE a b o v e ) : - - - - - - - - - - - - - - - - - - -

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ('REAL PROPERTY') WHICH WAS ALSO LISTED IN

SCHEDULE "A" OF RELATED C A S E S : - - - - - - - - - - - - - - - - - - - - - - - - - - -
           Case 1-16-43540-nhl               Doc 1       Filed 08/05/16         Entered 08/05/16 10:11:45



                                                              [OVER]

DISCLOSURE OF RELATED CASES (cont'd)


3. CASE NO.: _ _ _ _ __                J U D G E : - - - - - - - - - - DISTRICT/DIVISION: _ _ _ _ _ _ __

CASE STILL PENDING: (YES/NO): _ __                     [If closed] Date of closing: _ _ _ _ _ _ _ _ __

CURRENTSTATUSOFRELATEDCASE: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
                            (Discharged/awaiting discharge, confinned, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ('REAL PROPERTY') WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASES:




NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): _Y
                                                                      _ __

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any
time, except as indicated elsewhere on this form.



Signature of Debtor's Attorney                                            Signature of Pro-se Debtor/Petitioner

                                                                          5308 13th Avenue #248
                                                                          Mailing Address of.Debtor/Petitioner

                                                                          Brooklyn NY 11219
                                                                          City, State, Zip Code


                                                                          Email Address


                                                                          Area Code and Telephone Number


Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
ofa trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.
               Case 1-16-43540-nhl          Doc 1   Filed 08/05/16          Entered 08/05/16 10:11:45



                                     UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF NEW YORK
                                             271 Cadman Plaza East, Suite 1595
                                              Brooklyn, New York 11201-1800
                                                      (347) 394-1700
-------------------------x
In re:

                                                                            Case No.
                                                                            Chapter          11
                           Debtor(s)
--------------------..-----x
                                          NOTICE TO PRO SE DEBTORS
If you are filing a petition in bankruptcy without an attorney representing you (pro-se), please complete
the following:
Debtor(s) Names(s):        47             Sf (l_~e-     -r . (( GA-Lry                 :2.!v"l
Address:              S-3°~ I 3           Ave ¥            c'.)_ Y<d     6 < -ook/y/J /V:-').       }11..tCi
                _____r 'l_4_7_0_\_~_o_G________ _
                                                                                         7

Telephone No._ _1

Email Address:           .M ~    r   C-   !V'i @3 O"'t\.I I '          c. <) ,/"'\
PLEASE CHECK THE APPROPRIATE BOXES:

D            I/WE PAID THE FILING FEE IN FULL

D            I/WE APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF FILING FEE

D            PREVIOUS FILINGS
             CASE NUMBERS 1.- - - - - - 2.- - - - - - 3.- - - - - -

llr          I/WE DID NOT HAVE ASSISTANCE IN PREPARATION/FILING OF PETITION AND
             SCHEDULES

D            I/WE HAD ASSISTANCE IN PREPARATION/FILING OF PETITION AND SCHEDULES (if
             this box is checked, please complete the following)

NAME OF PERSON THAT ASSISTED
                                                ---------------------
ADDRESS----------------------------~
TELEPHONE
                      -----------------------------
AMOUNT PAID- - - - - - - - - DATE OF PAYMENT- - - - - - - - - - - -

Dated:           ~ 1~ 11~
               ~&0y
Debtor's Signature                                                 Debtor's Signature
USBC-4lalt        ·                                                                                 Rev. 09/15/ ll
      Case 1-16-43540-nhl   Doc 1   Filed 08/05/16   Entered 08/05/16 10:11:45




                        CORPORATE OWNERSIDP STATEMENT

                                          OF

                              97 STREET REAL TY INC.

              No corporation directly or indirectly owns 10% or more of any class of the
Debtor's equity interests.

Dated: August 4, 2016


By:     ~v--.._
       Meir C. Abramov,
     Case 1-16-43540-nhl        Doc 1    Filed 08/05/16      Entered 08/05/16 10:11:45




                             ACTION BY WRITTEN CONSENT
                                       OF THE
                                BOARD OF DIRECTORS
                                         OF
                                97 STREET REAL TY INC.


                                     Dated: August 4, 2016

The undersigned, having full authority of the board of directors (the "Board'') of Shore 97
STREET REAL TY INC., (the "Company"), hereby consents to the following actions and
adopts the following resolutions as of the date hereof:


               WHEREAS, the Board has reviewed and considered the financial and operational
condition of the Company and the Company's business on the date hereof; and

               WHEREAS, the Board has received, reviewed, and considered the
recommendations of the senior management of the Company and the Company's legal, financial
and other advisors as to the relative risks and benefits of pursuing a bankruptcy proceeding under
the provisions of Chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code").

               NOW, THEREFORE, IT IS:

                RESOLVED that, in the judgment of the Board, having reviewed and considered
the financial condition of the Company and the Company's business on the date hereof, that it is
desirable and in the best interests of the Company, and its creditors, and other interested parties,
that a voluntary petition be filed by the Company under the provisions of Chapter 11 of the
Bankruptcy Code (the "Chapter 11 Case");

                RESOLVED FURTHER that Meir C. Abramov; and such other officers or
persons as are authorized (each, an "Officer" and collectively, the "Officers") be, and each are,
authorized and directed to execute and file on behalf of the Company all petitions, schedules,
lists, and other papers or documents with the appropriate court under the Bankruptcy Code and to
take any and all action that they deem necessary, proper, or advisable to obtain such reliefunder
the Bankruptcy Code, including, without limitation, any action :necessary to maintain the
ordinary course operation of the Company's business;

               RESOLVED FURTHER, that the Officers are, and any one of them acting alone
is, hereby authorized, empowered, and directed, in the name and on behalf of the Company, to
take such additional actions, to perform all acts and deed, and to execute, ratify, certify, deliver,
file, and record such additional agreements, notices, certificates, instruments, applications,
payments, letters and documents as any of them may deem necessary or advisable to implement
the provisions of the foregoing resolutions, and to appoint such agents on behalf of the Company
as such Officers, and any of them, may deem necessary or advisable in connection with any
     Case 1-16-43540-nhl       Doc 1    Filed 08/05/16     Entered 08/05/16 10:11:45




financing arrangement or the sale of assets, and the transactions contemplated by any of the
foregoing, the authority for the taking of such action to be conclusive evidence thereof;

               RESOLVED FURTHER, that all of the acts and transactions taken by the
Officers in the name and on behalf of the Company, relating to matters contemplated by the
foregoing resolutions, which acts would have been approved by the foregoing resolutions except
that such acts were taken prior to the execution of these resolutions, are hereby in all respects
confirmed, approved and ratified; and

              RESOLVED FURTHER that this written consent may be executed in any
number of counterparts and by facsimile, portable document format, or other reproduction, and
such execution shall be considered valid, binding, and effective for all purposes.

        IN WITNESS WHEREOF, the undersigned has executed this written consent as of the
date first written above.


                                                     97 STREET REALTY INC.


                                            By:          ~·
                                                  Name: Meir C. Abramov
              Case 1-16-43540-nhl                      Doc 1       Filed 08/05/16          Entered 08/05/16 10:11:45




  Fill in this information to identify the case:

  Debtor name    q7         51'"'re€....,           ~I 7y         ft .
  United States Bankruptcy Court for the:   {:-'t:\,.-f'1·~f 1'    District of   IV''/
                                                                                 (State)
                                                                                                                          D   Check if this is an
  Case number (If known):                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                    12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.




                                                                                             Dr"5/1"l


                                                                    .l "A                015/i~         I lb                                        I
                                             ----------------1---/v_\{l._1....T_G--__...;_    ----1---1-+---+-------1

                                                                                                                                                    I
                                                                                                                                                    J




Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                  page 1
     Case 1-16-43540-nhl          Doc 1   Filed 08/05/16     Entered 08/05/16 10:11:45




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NEW YORK


In re:                                               Chapter 11
         97 STREET REALTY INC.
                                                     Case No.
                        Debtor.




            VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS



         The undersigned debtor hereby verifies that the creditor/list of creditors submitted herein
is true and correct to the best of my knowledge.

Dated: August 4, 2016



                                              Debtor Meir C. Abramov,
   Case 1-16-43540-nhl   Doc 1   Filed 08/05/16   Entered 08/05/16 10:11:45




CENTRAL MORTGAGE COMPANY
BERKMAN, HENOCH, PETERSON, PED
100 GARDEN CITY PLAZA
GARDEN CITY, NY 11530

AMERICAN MORTGAGE NETWORK INC.
Po Box 85463
Sandiago CA 92186
